CALCULATION OF REGISTRATION FEE CHART Title of Each Class ofSecurities to be Registered Amount to beRegistered (3) Proposed MaximumOffering Price perShare (1)(3) Proposed MaximumAggregate OfferingPrice (1)(3) Amount ofRegistration Fee(1)(2)(3) Common Stock, par value $1.00 799,296 $103.56 $33,657,000 $3,389.26 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act of 1933, as amended, based on the average of the high and low prices of the shares reported on the New York Stock Exchange on December 4, 2015. (2) Pursuant to Rule 457(r) under the Securities Act of 1933, as amended. (3) Pursuant to Rule 415(a)(6) under the Securities Act of 1933, as amended, 474,296 shares of common stock were previously registered pursuant to a registration statement on Form S-3 (No. 333-186695), initially filed by Honeywell International Inc. on February 15, 2013, and were not sold thereunder. Those securities have been carried forward for application in connection with offerings under this registration statement in connection with sales of common stock under the registrants Dividend Reinvestment and Share Purchase Plan. Pursuant to Rule 415(a)(6), no additional fee has been paid with respect to those securities. Filed Pursuant to Rule 424(b)(5)Registration No. 333-208501 Honeywell International Inc. Dividend Reinvestment and Share Purchase PlanCommon Stock The Honeywell International Inc. Dividend Reinvestment and Share Purchase Plan (the Plan ) provides holders of the common stock of Honeywell International Inc. with a simple and convenient method of investing cash dividends and optional cash payments in additional shares of common stock without payment of any brokerage commission or service charge. Any holder of record of the common stock is eligible to participate in the Plan. A participant in the Plan may purchase additional shares by:  reinvesting dividends on all shares of common stock held by the participant;  reinvesting dividends on part of the shares of common stock held by the participant (while continuing to receive cash dividends on the other shares); or  making optional cash payments of not less than $25 each up to a maximum of $120,000 per calendar year, whether or not the participants dividends are being reinvested. Cash dividends on all shares held for the participants account under the Plan will automatically be reinvested if no dividend reinvestment option is selected. Shares purchased under the Plan will be purchased from Honeywell or, in the limited circumstances described in the Plan, on the open market. The purchase price of shares purchased from Honeywell will be the average of the high and low sales prices of the common stock reported as New York Stock Exchange Composite Transactions for the relevant investment date, which is the dividend payment date for months in which dividends are paid and the first business day of the month for all other months. The purchase price of shares purchased on the open market will be the negotiated price for such shares or, in the case of multiple open market purchases, the purchase price will be the average of the negotiated prices for such open market purchases. This prospectus relates to 799,296 shares of common stock registered for sale under the Plan. 474,296 shares of common stock offered by this prospectus represent shares previously registered for sale under the Plan pursuant to a prior registration statement on Form S-3 (No. 333-186695), initially filed by Honeywell on February 15, 2013. This prospectus is being filed in connection with the filing by Honeywell of its new shelf registration statement on Form S-3 (No. 333-208501) in connection with the expiration of that prior registration statement. You should retain this prospectus for future reference. Shares sold under the Plan may be authorized but unissued shares or shares held in Honeywells treasury, or shares acquired on the open market. Our common stock is listed on the New York Stock Exchange and the London Stock Exchange under the symbol HON. On December 10, 2015, the last reported sale price of our common stock on the New York Stock Exchange was $101.76. Investing in our common stock involves certain risks. See Risk Factors on page 1. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is December 11, 2015 TABLE OF CONTENTS Page About this Prospectus ii Honeywell 1 Risk Factors 1 Use of Proceeds 1 Description of the Plan 2 Description of Common Stock 13 Experts 14 Legal Opinions 14 Where You Can Find More Information About Honeywell 15 Incorporation of Certain Information by Reference 15 Cautionary Statement Concerning Forward-Looking Statements 16 Indemnification under the Securities Act 17 We have not authorized anyone to provide any information or make any representations other than those contained in this prospectus, the related registration statement or in any of the materials that we have incorporated by reference into this prospectus. You should carefully evaluate the information provided by us in light of the total mix of information available to you, recognizing that we can provide no assurance as to the reliability of any information other than that contained in this prospectus, the related registration statement or in any of the materials that we have incorporated by reference into this prospectus. If you are in a jurisdiction where offers to sell, or solicitations of offers to purchase, the securities offered by this prospectus are unlawful, or if you are a person to whom it is unlawful to direct these types of activities, then the offer presented in this prospectus does not extend to you. The information contained in this prospectus speaks only as of the date of this prospectus unless the information specifically indicates that another date applies. i ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that Honeywell filed with the Securities and Exchange Commission (the  SEC ) utilizing a shelf registration process as a well-known seasoned issuer as defined in Rule 405 under the Securities Act of 1933, as amended. Under this process, we may offer our shares of common stock in one or more offerings. Some transactions in which we offer shares of our common stock under this registration statement may require that we provide a prospectus supplement that will contain additional information about the terms of that offering. A prospectus supplement may also add, update or change information contained in this prospectus. If there is any inconsistency between the information in this prospectus and any applicable prospectus supplement, you should rely on the information in the applicable prospectus supplement. This prospectus provides you with a general description of our shares of common stock. To understand the terms of our securities, you should carefully read this document with any applicable prospectus supplement. You should also read the documents we have referred you to in Where You Can Find More Information About Honeywell below for information on Honeywell and our financial statements. In this prospectus and any prospectus supplement, unless otherwise specified, the terms Honeywell, we, us or our mean Honeywell International Inc. and its consolidated subsidiaries. Unless otherwise stated, currency amounts in this prospectus and any prospectus supplement are stated in U.S. dollars, or $. ii HONEYWELL Honeywell International Inc. is a diversified technology and manufacturing company, serving customers worldwide with aerospace products and services, turbochargers, control, sensing and security technologies for buildings, homes and industry, specialty chemicals, electronic and advanced materials, process technology for refining and petrochemicals, and energy efficient products and solutions for homes, business and transportation. Honeywell was incorporated in Delaware in 1985, and its principal executive offices are located at 115 Tabor Road, Morris Plains, New Jersey 07950. Its main telephone number is (973) 455-2000. RISK FACTORS Investing in Honeywells common stock involves risk. Before making an investment decision, you should carefully consider the risks disclosed in Honeywells most recent annual and quarterly reports filed with the SEC, as well as other information Honeywell includes or incorporates by reference in this prospectus or any prospectus supplement. These risks could materially affect Honeywells business, results of operations or financial condition and cause the value of Honeywells common stock to decline. You could lose all or part of your investment. USE OF PROCEEDS Unless otherwise specified in the applicable prospectus supplement, the net proceeds Honeywell receives from the sale of securities described by this prospectus and any accompanying prospectus supplement will be used for general corporate purposes. General corporate purposes may include the repayment of outstanding debt, repurchase of our common stock, investments in or extensions of credit to our subsidiaries, or the financing of possible acquisitions or business expansion. Honeywell currently has no specific plans for any such proceeds. The net proceeds may be invested temporarily or applied to repay short-term debt until they are used for their stated purpose. Pending application for specific purposes, the net proceeds may be invested in marketable securities. 1 DESCRIPTION OF THE PLAN The text of the description of the Plan consists of a series of questions and answers: Purpose 1. What is the purpose of the Plan? The purpose of the Honeywell International Inc. Dividend Reinvestment and Share Purchase Plan is to provide holders of record of shares of the common stock of Honeywell International Inc. with a simple and convenient method of investing cash dividends and optional cash payments in additional shares of common stock without payment of any brokerage commission or service charge. Advantages of the Plan 2. What are the advantages of the Plan? A participant in the Plan may (a) have cash dividends on all of its shares automatically reinvested in common stock or (b) have cash dividends on part of its shares automatically reinvested or (c) whether or not it has elected to have any such dividends automatically reinvested, invest in additional shares by making optional cash payments of not less than $25 each up to a maximum of $120,000 per calendar year. Participants do not pay any commission or service charge in connection with purchases under the Plan. Full investment of funds is possible under the Plan because fractions of shares, as well as whole shares, will be credited to a participants account. Further, dividends in respect of such fractions, as well as whole shares, will be reinvested in additional shares of common stock and such shares will be credited to a participants account. A participant can avoid the need for safekeeping of certificates for shares credited to its account under the Plan. Statements of account sent to Plan participants will provide simplified recordkeeping. Under the Emergency Economic Stabilization Act, passed by Congress in 2008, you must reinvest at least 10% of your dividend distribution. Administration 3. Who administers the Plan for participants? The transfer agent and registrar for Honeywell International Inc. common stock is Wells Fargo Shareowner Services, a division of Wells Fargo Bank, N.A. (the  Agent ). The Agent is responsible for administering the Plan, receiving all cash investments made by participants, forwarding funds to be used to purchase common stock, holding shares of stock acquired under the Plan, maintaining records, sending statements of account to participants and performing other duties related to the Plan. Contact information Online
